Order entered February 25, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01201-CR

                              CHRISTOPHER NJOKU, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 9
                                   Dallas County, Texas
                          Trial Court Cause No. MA13-16684-K

                                             ORDER
          The Court REINSTATES the appeal.

          On January 22, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant had intended to retain counsel; (3) appellant presented evidence

to the trial court regarding his financial status and the trial court has found appellant is indigent;

and (4) the Dallas County Public Defender’s Office has been appointed to represent appellant on

appeal.

          We DIRECT the Clerk to add Katherine Drew, Appellate-Chief, Dallas County Public

Defender’s Office, as appellant’s appointed attorney of record.
         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Katherine Drew and Lori Ordiway.

                                                 /s/   ADA BROWN
                                                       JUSTICE